January 3, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           IN THE ESTATE OF LILLIE A. BURROUGHS, Deceased,

NO. 14-12-00627-CV

                     ________________________________

      Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on April 20, 2012. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Robert Burroughs.
      We further order this decision certified below for observance.